
	

113 SRES 596 IS: Expressing the sense of the Senate regarding the need for reconciliation in Indonesia and disclosure by the United States Government of events surrounding the mass killings during 1965–66. 
U.S. Senate
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 596
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2014
			Mr. Udall of New Mexico submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate regarding the need for reconciliation in Indonesia and
			 disclosure by the United States Government of events surrounding the mass
			 killings during 1965–66. 
	
	Whereas, on October 1, 1965, six Indonesian Army generals were killed by military personnel,
			 including members of Indonesia’s Presidential Guard, and these killings
			 were blamed on the Indonesian Communist Party and labeled an attempted Communist coup d’état;Whereas this alleged coup was used to justify the mass killing	of alleged supporters of
			 the Indonesian Communist Party, with estimates of the number of dead
			 ranging from 500,000 to 1,000,000 killed;Whereas the targeted individuals were predominantly  unarmed civilians, and often included members
			 of trade unions, intellectuals, teachers, ethnic Chinese, and those
			 involved in the women's movement;Whereas these killings	and the imprisonment of up to 1,000,000 targeted individuals were
			 done without due
			 process of law;Whereas the targeted individuals were subject to extrajudicial execution, torture, rape, forced
			 disappearance, forced labor, and forced eviction;Whereas the United States  Central Intelligence Agency in a 1968 research study described the
			 period as one of the
			 worst mass murders of the twentieth century;Whereas the United States Government provided the Indonesian Army with financial, military, and
			 intelligence support during the period of the mass killings, and did so
			 aware that such killings were taking place as recorded in partially
			 declassified documents in the Department of State history, Foreign Relations of the United States, pertaining to this period;Whereas, within months of military leader Suharto's assumption of the Presidency following  the
			 mass
			 killing,
			 the United States Government began sending economic and military support
			 to Suharto’s military regime, and played an indispensable role in its
			 consolidation of power;Whereas aid to the Suharto government continued for more than three decades, despite on-going
			 crimes against humanity committed by the Suharto government, including
			 mass killing and other gross violations of human rights during the
			 invasion and subsequent 24-year occupation of East Timor;Whereas perpetrators of the 1965–66 mass killings have largely lived with impunity, and the
			 survivors and
			 descendants of the victims suffer continuing discrimination economically
			 and for decades had limited civil and political rights, as noted in the
			 2012 Indonesia National Commission on Human Rights report;Whereas the United States Government has not yet fully declassified all relevant documents
			 concerning this time period, and full disclosure could help bring
			 historical clarity to atrocities committed in Indonesia between 1965 and
			 1966;Whereas the United States Government has in recent years supported the declassification and release
			 of documents in support of truth and reconciliation efforts following
			 periods of violence  in countries
			 such as Chile and Brazil;Whereas open dialogue about alleged past crimes against humanity and past human rights violations
			 is important for continued efforts to reconcile populations of Indonesia
			 and to ensure a stable, sustainable peace that will benefit the
			 region and beyond;Whereas, Indonesia has undergone a remarkable democratic transition over the last two decades, and
			 is the world’s third largest democracy with the largest Muslim population
			 in the world;Whereas through free and fair elections, the people of Indonesia have elected new leaders who now
			 have the opportunity to establish a culture of accountability in
			 partnership with the country’s vibrant civil society, press, academia, and
			 human rights activists;Whereas the relationship between the United States and Indonesia is strong and
			 involves many shared interests, as reflected in the 2010 United
			 States-Indonesia Comprehensive Partnership, including democracy and civil
			 society, education, security, climate and environment, energy, and trade
			 and investment;Whereas the economic relationship between the United States and Indonesia is strong, with bilateral
			 goods trade exceeding $27,000,000,000 and with major United States
			 companies making significant long-term investments in Indonesia; andWhereas strong relations between the United States and Indonesia are mutually beneficial to both
			 countries: Now, therefore, be it
		
	
		That the Senate—(1)condemns the mass murder in Indonesia in 1965–66;(2)expresses great concern about the lack of accountability  enjoyed by those who carried out crimes
			 during
			 this period;(3)urges political leaders in Indonesia to consider a truth, justice,  and reconciliation commission
			 to address
			 alleged crimes against humanity and other human rights violations, and to
			 work to mend differences and animosity that remain after the 1965–66 mass
			 killings; and(4)calls on the Department of State, the Department of Defense, the Central Intelligence Agency, and
			 others involved in developing and implementing policy towards Indonesia
			 during this time period to establish an interagency working group to—(A)locate, identify, inventory, recommend for declassification, and make available to the public all
			 classified records and documents concerning the mass killings of
			 1965 and 1966, including records and documents pertaining
			 to covert operations in Indonesia from January 1, 1964, through March 30,
			 1966;(B)coordinate with Federal agencies and take such actions as necessary to expedite the release of such
			 records to the public; and(C)submit a report to Congress describing all such records, the disposition of such records, and the
			 activities of the Interagency Group.
